Case 1:19-cv-00715-LO-IDD Document 68 Filed 08/26/19 Page 1 of 2 PageID# 953

                                                                           \

                          UNITED STATES DISTRICT COURT
                                        FOR THE                                  AUG2620I9 l U
                           EASTERN DISTRICT OF VIRGINIA                    i
                                                                         CLL      V, L'.S. DISTHiCr CCUHT
                                                                                                          t
                                   Alexandria Division                         ALEX■^^r^3RIA■ VIRf^lMiA


JUULLABS,INC.,
      Plaintiff,




V.                                    §                  Civil Action No. l:19-cv-00715
                                      §
                                      §
                                      §
THE UNINCORPORATED ASSOCIATIONS §
IDENTIFIED IN SCHEDULE A, Defendants. §


                                 ANSWER OF ALI TOY


       COMES NOW ALT TOY, Defendant and denies each and every allegation in Plaintiffs
Verified Complaint and First Amended Verified Complaint and demands stricL



                                                                Ali Toy, Rroi^e
                                                                5007 Falcon Hollow Rd.
                                                                McKinney, Texas 75072
                                                                469-215-9695
                                                                Alitov@hotmail.com




ANSWER OF ALI TOY                        PAGE 1
Case 1:19-cv-00715-LO-IDD Document 68 Filed 08/26/19 Page 2 of 2 PageID# 954
